DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-5, 10, 12-14, 17-18 and 20-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2, 4, 5, 10, 12, 13, 14 and 20 , a combination of limitations that “the opening is at least partially a slit having a first sidewall portion and a second sidewall portion, wherein the second sidewall portion is opposite and parallel to the first sidewall portion, wherein the slit is a groove, which does not extend completely through the component carrier, wherein the two opposing sidewall portions are connected to each other by opposed curved wall portions being a part of the antenna structure, wherein a direction of main extension of the two opposed sidewall portions and the opposed curved wall portions is oriented perpendicular to the directions of main extension of the component carrier, and wherein in two opposed sidewall portions and the opposed curved wall portions are arranged on the same height level in the component carrier.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 21, a combination of limitations that “the opening is a slit having a first sidewall portion, a curved sidewall portion and a second sidewall portion, wherein the second sidewall portion is adjacent to the curved sidewall portion and opposite and parallel to the first sidewall portion, and wherein the slit is a groove, which does not extend completely through the component carrier; forming a metallic antenna structure at a wall of the opening so that the curved sidewall portion and two opposing sidewall portions are a part of the antenna structure; and electrically connecting the wireless communication component with the antenna structure, wherein a direction of main extension of the two opposed sidewall portions and the opposed curved wall portions is oriented perpendicular to the direction of main extension of the component carrier, and wherein the two opposed sidewall portions and the opposed curved wall portions arearranged on the same height level in the component carrier.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, a combination of limitations that “each of the structured metallic layers is defined by a respective metallic conductor trace, wherein each metallic conductor trace has a straight trace portion and a curved trace portion, wherein the straight trace portions of the respective metallic conductor traces have all the same length, and wherein the curved trace portions of the respective metallic conductor trace of the respective metallic layers have all different lengths; wherein the curved trace portions of the respective metallic conductor trace have an open end; a wireless communication component, which is attached to or embedded in the component carrier…wherein an opening is formed within the component carrier, which opening extends from an upper surface of the component carrier into the interior of the component carrier, and wherein the antenna structure is formed at least partially at a wall of the opening.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BI

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845